Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-9, 11-12, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanishi et al. (WO 2016/043217).
Regarding claim 1, Imanishi et al. disclose a film capacitor comprising:

a resin layer [0018], [0080] which has a first surface [0017] and a second [0017] surface and in which there are particles [0017]-[0018] on at least one of the first surface and the second surface; and
a metal layer [0044] on the first surface of the resin layer [0017]-[0018],
wherein there are more particles in number on the at least one of the first surface and the second surface of the resin layer than inside the resin layer [0017].
Regarding claim 2, Imanishi et al. disclose there are no particles inside the resin layer ([0017], [0080], B – layer).
Regarding claim 3, Imanishi et al. disclose a ratio of diameter of the particles (example 4 – 0.1 µm) to a thickness of the resin layer (example 4 – 2.8 µm - 80 % of total thickness) is 0.04. 
Regarding claim 5, Imanishi et al. disclose an average particle diameter of the particles is 0.3 µm [0080].
Regarding claim 7, Imanishi et al. disclose the thickness of the resin layer is 1.6 µm [0080] – (80 % of total thickness).
Regarding claim 8. Imanishi et al. disclose the particles comprise inorganic particles [0080].
Regarding claim 9, Imanishi et al. disclose the inorganic particles are silica particles [0080].
Regarding claim 11, Imanishi et al. disclose a film-capacitor film comprising:
a resin layer ((B) layer - [0080]) which has a first surface ((A) layer – [0080]) and a second surface and in which there are particles on at least one of the first surface and the second surface,
wherein there are more particles (A layer – [0080]) in number on the at least one of the first surface (A layer – [0080]) and the second surface (A layer – [0080]) of the resin layer than inside the resin layer (B layer – [0080]).
Regarding claim 12, Imanishi et al. disclose there are no particles inside the resin layer (B layer – [0080]).
Regarding claim 13, Imanishi et al. disclose a ratio of diameter of the particles (example 4 – 0.1 µm) to a thickness of the resin layer (example 4 – 2.8 µm - 80 % of total thickness) is 0.04. 
Regarding claim 15, Imanishi et al. disclose an average particle diameter of the particles is 0.1 µm to 0.4 µm [0080].
Regarding claim 17, Imanishi et al. disclose the thickness of the resin layer is 1.6 µm [0080] – (80 % of thickness).
Regarding claim 18, Imanishi et al. disclose the particles comprise inorganic particles [0080].
Regarding claim 19, Imanishi et al. disclose the inorganic particles are silica particles [0080].

Claim(s) 1, 4, 10-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateishi et al. (JP 2015-103700).
Regarding claim 1, Tateishi et al. disclose a film capacitor comprising:

a resin layer (3) which has a first surface (top) and a second (bottom) surface and in which there are particles (2) on at least one of the first surface (top) and the second surface; and
a metal layer (4) on the first surface of the resin layer (3),
wherein there are more particles (2) in number on the at least one of the first surface (top) and the second surface of the resin layer than inside the resin layer (fig. 2).
Regarding 4, Tateishi et al. disclose the particles are on the first surface (top) of the resin layer (3), and at least some of surfaces of the particles (2) are exposed at the metal layer (4).
Regarding claim 10, Tateishi et al. disclose a height of the particles protruding from the resin layer is 0.005 µm to 0.1 µm (see table 1 – embodiment 2 – 6,  fig. 2, maximum height would be 0.1 µm).
Regarding claim 11, Tateishi et al. disclose a film-capacitor film comprising:
a resin layer (3) which has a first surface (top) and a second surface (bottom) and in which there are particles(2) on at least one of the first surface (top) and the second surface,
wherein there are more particles (2) in number on the at least one of the first surface (top) and the second surface of the resin layer (3) than inside the resin layer (3 – see fig. 2).
Regarding 14, Tateishi et al. disclose the particles are on the first surface (top) of the resin layer (3), and at least some of surfaces of the particles (2) are exposed at the metal layer (4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (WO 2016/043217) (or Tateishi et al. (JP 2015-103700)) in view of Diafoil (JP S63316419).
	Regarding claims 6 and 16, Imanishi et al. (or Tateishi et al) disclose the claimed invention except for there are 5 to 16 particles per 0.001188 mm2 of the at least one of the first surface and the second surface of the resin layer having the particles thereon.
Diafoil discloses in table 1 - embodiment 1, setting the number of surface protrusions per 0.001188 mm2 to 5.94.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the film capacitor of Imanishi et al. (or Tateishi et al.) so that there are 5 to 16  particles per 0.001188 mm2 of the at least one of the first surface and the second surface of the resin layer having the particles thereon, since such a modification would form an extremely thin polymer film whose life and breakdown strength are excellent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 0421040
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848